Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim
The claim language is objected to and has been amended because it reads in the plural where there is only one design claim present or allowed (MPEP 1503.01). Likewise, the words “and described” are unnecessary because there is no broken line statement describing the figures. (37 CFR 1.153 or 37 CFR 1.1025). Therefore the claim has been amended by examiner to read:
-- I claim: The ornamental design for a sensor support, as shown. --
Specification
Per the election of 8/4/22, the descriptions for figures 2.1- 2.7 have been canceled. Likewise, under the heading “Design No./Product(s):” the line reading [2. Sensor support] has been canceled.
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at George.kirschbaum@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
     Facsimile to the USPTO's Official Fax Number (571-273-8300)
     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922                                                                                                                                                                                                        
August 15, 2022